Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated February 17, 2015 (including amendments thereto) with respect to the Common Stock of GenCorp Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Date: February 17, 2015 KINGSTOWN CAPITAL MANAGEMENT L.P. By: Kingstown Management GP LLC its general partner By: /s/ Michael Blitzer Michael Blitzer Managing Member KINGSTOWN PARTNERS II, L.P. By: Kingstown Capital Partners, LLC its general partner By: /s/ Michael Blitzer Michael Blitzer Managing Member KTOWN, LP By: Kingstown Capital Partners, LLC its general partner By: /s/ Michael Blitzer Michael Blitzer Managing Member KINGSTOWN MANAGEMENT GP LLC By: /s/ Michael Blitzer Michael Blitzer Managing Member KINGSTOWN CAPITAL PARTNERS, LLC By: /s/ Michael Blitzer Michael Blitzer Managing Member KINGSTOWN PARTNERS MASTER LTD. By: /s/ Michael Blitzer Michael Blitzer Director /s/ Michael Blitzer MICHAEL BLITZER /s/ Guy Shanon GUY SHANON
